DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. (US PGPub 2015/0123217; hereinafter “Reinmuth”) in view of Morris et al. (US PGPub 2014/0008738; hereinafter “Morris”).
Re claim 1: Reinmuth teaches (e.g. figs. 4, 8, 1) a semiconductor structure, comprising: a first device (elements labeled 6 and 7; hereinafter “1D”); a second device (5 and material forming sensor elements 11, 12; hereinafter “2D”), contacted with the first device (1D), wherein a chamber (13) is formed between the first device (1D) and the second device (2D); a first hole (14), disposed in the second device (2D) and defined between a first end (end of hole 14 closest to bottom of 5; hereinafter “1E”) with a first circumference (circumference of 14, hereinafter “1C”) and a second end (end of 14 interfacing with the hole 9 having a smaller circumference; hereinafter “2E”) with a second circumference (circumference of 9; hereinafter “2C”); a second hole (9), disposed in the second device (2D) and aligned to the first hole (14); and a sealing object (31, 32; hereinafter “SO”), for sealing the second hole (9), wherein the sealing object (31, 32) comprises a metal layer (metallic coating layer 32; e.g. paragraph 43) which is free from filling into the second hole (9), and a seal layer (resist 31; e.g. paragraph 42); wherein the first end (1E) links with the chamber (13), and the first circumference (1C) is different from the second circumference (2C), the second hole (9) is defined between the second end (2E) and a third end (top end of 9; hereinafter “3E”) with a third circumference (circumference of 3E which is the circumference of 9; hereinafter “3C”), and the second circumference (2C) and the third circumference (3C) are smaller than the first circumference (1C).
Reinmuth is silent as to explicitly teaching the seal layer is an oxide layer and that the sealing object comprises an oxide layer including a portion disposed on a same plane with the metal layer.
145, 150) comprises an oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) including a portion disposed on a same plane (145 and 150 are formed on a same plane in regions where 140 is removed) with the metal layer (additional material layer 150 which can be a layer of Al, Cu, Ti; e.g. paragraph 24).  Depositing additional material layer 150 on regions on the sides of plugs 145 would result in both elements having a lower surface formed on a same plane.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the sealing structure as taught by Morris in the device of Reinmuth in order to have the predictable result of using a sealing structure which allows for better sealing of the vent holes while reducing the amount of the sealing oxide on the entire upper surface of the package to alleviate stresses which can develop (see paragraph 23).
Re claim 2: Reinmuth teaches the semiconductor structure wherein the first device (1D) is a complementary metal oxide semiconductor (CMOS) device (substrate main body 7 and evaluation wafer 6; e.g. paragraph 37) and the second device (2D) is a micro-electro mechanical system (MEMS) device (sensor elements 11, 12; e.g. paragraph 37).
Re claim 4: Reinmuth in view of Morris teaches the semiconductor structure wherein the oxide layer (145 of Morris) disposed over the second hole (9 of Reinmuth) for sealing the third end (3E of Reinmuth); and the metal layer (150 of Morris) is disposed over the oxide layer (145 of Morris).
Re claim 5: Reinmuth in view of Morris teaches the semiconductor structure wherein the metal layer (150 of Morris) further disposes over an outer surface (outer surface of 5 of Reinmuth) of the second device (2D of Reinmuth).
Re claim 6: Reinmuth teaches the semiconductor structure wherein the first hole (14) and the second hole (9) are cylindrical profile (9 and 14 are openings that are etched into each respective element; e.g. paragraph 41).
Re claim 7: Reinmuth in view of Morris teaches the semiconductor structure wherein the first hole (14 of Reinmuth) and the second hole (9 of Reinmuth) have a first depth (1H) and a second depth (2H) respectively.
Reinmuth is silent as to explicitly teaching the first depth (1H) is smaller than the second depth (2H).
Dimensions of the first hole and second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operating properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results to make the first depth to be smaller than a second depth since fig. 6 of US 2016/0272486 to Shin et al. shows that such a dimensional relationship is known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 8: Reinmuth in view of Morris teaches the semiconductor structure wherein the sealing object (31, 32 of Reinmuth which is comparable to 145, 150 of Morris) is arranged to seal the third end (3E of Reinmuth) of the second hole (9 of Reinmuth).
Re claim 10: Reinmuth teaches (e.g. figs. 4, 8, 1) a method of fabricating a semiconductor structure, comprising: providing a first device (elements labeled 6 and 7; hereinafter “1D”); providing a second device (5 and material forming sensor elements 11, 12; hereinafter “2D”) contacted with the first device (1D), wherein a chamber (13) is formed between the first device (1D) and the second device (2D); forming a first hole (14) in the second device (2D) and defined between a first end (end of hole 14 closest to bottom of 5; hereinafter “1E”) with a first circumference (circumference of 14, hereinafter “1C”) and a second end (end of 14 interfacing with the hole 9 having a smaller circumference; hereinafter “2E”) with a second circumference (circumference of 9; hereinafter “2C”); forming a second hole (9) in the second device (2D) and aligned to the first hole (14); and sealing the second hole (9) by using a sealing object (31, 32) including a metal layer (metallic coating layer 32; e.g. paragraph 43) which is free from filling into the second hole (9); wherein the first end (1E) links with the chamber (13), and the first circumference (1C) is different from the second circumference (2C), the second hole (9) is defined between the second end (2E) and a third end (top end of 9; hereinafter “3E”) with a third circumference (circumference of 3E which is the circumference of 9; hereinafter “3C”), and the second circumference (2C) and the third circumference (3C) are smaller than the first circumference (1C).
Reinmuth is silent as to explicitly teaching the metal layer contacts a top-most surface of the second device and an oxide layer which is partially disposed on the top-most surface of the second device.
Morris teaches (e.g. figs. 1F, 2) the metal layer (additional material layer 150 which can be a layer of Al, Cu, Ti; e.g. paragraph 24) contacts a top-most surface (top 5 of Reinmuth corresponds to top-most surface of 130 of Morris; hereinafter “TMS”) of the second device (2D of Reinmuth) and an oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) which is partially disposed on the top-most surface (TMS) of the second device (2D of Reinmuth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the sealing structure as taught by Morris in the device of Reinmuth in order to have the predictable result of using a sealing structure which allows for better sealing of the vent holes while reducing the amount of the sealing oxide on the entire upper surface of the package to alleviate stresses which can develop (see paragraph 23).
Re claim 11: Reinmuth in view of Morris teaches the method wherein sealing the second hole (9 of Reinmuth) by using the sealing object (145 and 150 of Morris) including the metal layer (150 of Morris) which is free from filling into the second hole (9 of Reinmuth) and the oxide layer (145 of Morris) including the portion disposed on the same plane (Morris deposits additional material layer 150 on regions not covered by plugs 145 would result in both elements 145 and 150 having a lower surface formed on a same plane) with the metal layer (150 of Morris) comprises: forming the oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) over the second hole (9 of Reinmuth) for sealing the third end (3E of Reinmuth); and forming the metal layer (150 of Morris) over the oxide layer (145 of Morris).
Re claim 12: Reinmuth in view of Morris teaches the method wherein sealing the second hole (9 of Reinmuth) by using the sealing object (145, 150 of Morris) further comprises: disposing the metal layer (150 of Morris) over an outer surface (outer surface of 5 of Reinmuth) of the second device (2D of Reinmuth).
Re claim 13: Reinmuth teaches the method wherein the first hole (14) and the second hole (9) are cylindrical profile (9 and 14 are openings that are etched into each respective element; e.g. paragraph 41).
Re claim 14: Reinmuth in view of Morris teaches the method wherein the first hole (14 of Reinmuth) and the second hole (9 of Reinmuth) have a first depth (1H) and a second depth (2H) respectively.
Reinmuth is silent as to explicitly teaching the first depth (1H) is smaller than the second depth (2H).
Dimensions of the first hole and second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operating properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results to make the first depth to be smaller than a second depth since fig. 6 of US 2016/0272486 to Shin et al. shows that such a dimensional relationship is known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 15: Reinmuth in view of Morris teaches the method wherein sealing the second hole (9 of Reinmuth) by using the sealing object (31, 32 of Reinmuth which is 145, 150 of Morris) is arranged to seal the third end (3E of Reinmuth) of the second hole (9 of Reinmuth).
Re claim 17: Reinmuth teaches (e.g. figs. 4, 8, 1) a semiconductor structure, comprising: a semiconductor device (elements labeled 6 and 7; hereinafter “1D”); a cap wafer (5 and material forming sensor elements 11, 12; hereinafter “2D”), disposed over the semiconductor device (1D), wherein a chamber (13) is formed between the semiconductor device (1D) and the cap wafer (2D); a first hole (14), disposed in the cap wafer (2D) and defined between a first end (end of hole 14 closest to bottom of 5; hereinafter “1E”) with a first circumference (circumference of 14, hereinafter “1C”) and a second end (end of 14 interfacing with the hole 9 having a smaller circumference; hereinafter “2E”) with a second circumference (circumference of 9; hereinafter “2C”); a second hole (9), disposed in the cap wafer (2D) and aligned to the first hole (14), and the second hole (9) being a straight hole (9 is a straight hole); and a sealing object (31, 32), for sealing the second hole (9), wherein the sealing object (31, 32) comprises a metal layer (metallic coating layer 32; e.g. paragraph 43) and a sealing layer (31), the metal layer is free from filling into the second hole (9); wherein the first end (1E) links with the chamber (13), and the first circumference (1C) is different from the second circumference (2C), the second hole (9) is defined between the second end (2E) and a third end (top end of 9; hereinafter “3E”) with a third circumference (circumference of 3E which is the circumference of 9; hereinafter “3C”), and the second circumference (2C) and the third circumference (3C) are smaller than the first circumference (1C).

Morris teaches (e.g. figs. 1F, 2) the seal layer is an oxide layer (second oxide layer 140 can be patterned into plugs 145 which cover vent holes; e.g. paragraphs 22 and 23) and that the metal layer (additional material layer 150 which can be a layer of Al, Cu, Ti; e.g. paragraph 24) surrounds and covers (depositing additional material layer 150 on regions on the sides of plugs 145 would result in 150 surrounding and covering a top portion of 145) a top portion (horizontal portion of 145; hereinafter “TP”) of the oxide layer (145), and the top portion (TP) of the oxide layer (145) contacts a top-most surface (top most surface of 5 of Reinmuth corresponds to top-most surface of 130 of Morris; hereinafter “TMS”) of the second device (5 of Reinmuth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the sealing structure as taught by Morris in the device of Reinmuth in order to have the predictable result of using a sealing structure which allows for better sealing of the vent holes while reducing the amount of the sealing oxide on the entire upper surface of the package to alleviate stresses which can develop (see paragraph 23).
Re claim 18: Reinmuth in view of Morris teaches the semiconductor structure wherein the oxide layer (145 of Morris) disposed over the second hole (9 of Reinmuth) for sealing the third end (3E of Reinmuth); and the metal layer (150 of Morris) is disposed over the oxide layer (145 of Morris).
Re claim 19: Reinmuth in view of Morris teaches the semiconductor structure wherein the metal layer (150 of Morris) further disposes over an outer surface (outer surface of 5 of Reinmuth) of the cap wafer (2D of Reinmuth).
Re claim 20: Reinmuth in view of Morris teaches the semiconductor structure wherein the first hole (14 of Reinmuth) and the second hole (9 of Reinmuth) have a first depth (1H) and a second depth (2H) respectively.
Reinmuth is silent as to explicitly teaching the first depth (1H) is smaller than the second depth (2H).
Dimensions of the first hole and second hole are known to be modified since dimensions such as height and width in the art of semiconductor technology are variables that are optimized to achieve desired operating properties.
Therefore, it would have been obvious to one of ordinary skill in the art, absent unexpected results to make the first depth to be smaller than a second depth since fig. 6 of US 2016/0272486 to Shin et al. shows that such a dimensional relationship is known to be effective in obtaining a sealed cavity within a MEMS device and therefore dimensions of the depths are known to be optimized through routine experimentation.
Re claim 21: Reinmuth in view of Morris teaches the semiconductor structure wherein the oxide layer (145 of Morris) includes a first portion (vertical portion of 145 of Morris) in the second hole (9 of Reinmuth) and a second portion (horizontal portion of 145 of Morris) on the outer surface (outside of 9 of Reinmuth), and the first portion and the second portion are formed integrally.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth in view of Morris as applied to claims 1 and 10 above, and further in view of Peterson et al. (US 6,500,760; hereinafter “Peterson”).
Re claim 9: Reinmuth in view of Morris teaches anti-adhesive coating being integrated into the cavities (e.g. paragraph 38) and teaches substantially the entire structure of claim 1 except explicitly teaching the semiconductor structure wherein a self-assembled monolayer (SAM) coating is deposited on a surface of the chamber.
Peterson teaches a self-assembled monolayer (SAM) coating (SAM is applied as an anti-stiction film for MEMS structures; e.g. column 9, line 30 of Peterson) is deposited on a surface of the chamber (13 of Reinmuth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the SAM film as taught by Peterson in the device of Reinmuth in view of Morris in order to have the predictable result of ensuring the MEMS device has a longer life span by the use of anti-stiction films.
Re claim 16: Reinmuth in view of Morris teaches anti-adhesive coating being integrated into the cavities (e.g. paragraph 38) and teaches substantially the entire method of claim 10 except explicitly teaching the method of performing a self-assembled monolayer (SAM) coating upon a surface of the chamber via the second hole (9).
Peterson teaches a method of performing a self-assembled monolayer (SAM) coating (SAM is applied as an anti-stiction film for MEMS structures; e.g. column 9, line 30 of Peterson) is deposited on a surface of the chamber (13 of Reinmuth) via the second hole (9 of Reinmuth).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822